Citation Nr: 1136949	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected degenerative disc disease of the cervical spine with traumatic arthritis, torticollis and tremor, currently evaluated 40 percent disabling.

2.  Entitlement to an increased disability rating for service-connected anxiety disorder with depression, currently evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1944 to April 1946.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Original jurisdiction in this case resides with the RO in Atlanta, Georgia.

Procedural history

In April 1946, the RO awarded the Veteran service connection for an anxiety disorder and assigned an initial disability rating of 10 percent, effective April 1, 1946.  This rating was increased to 30 percent in a December 1976 rating decision, effective October 18, 1976.

Subsequently in June 1987, the Board awarded the Veteran service connection for residuals of a neck injury claimed as degenerative disc disease of the cervical spine with torticollis.  The RO assigned an initial 20 percent rating, effective May 2, 1985.  In March 1999, the RO increased this rating to 40 percent, effective April 23, 1998.  

In November 2006, the Veteran filed requests for increased disability ratings for his service-connected anxiety disorder, and for his cervical spine and torticollis conditions.  The RO denied these requests in the above-referenced September 2007 rating decision.  The Veteran disagreed with the RO's determinations, and perfected an appeal as to these issues.

The Veteran was scheduled to appear for a hearing with the undersigned Veterans Law Judge (VLJ) in May 2011.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn. See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).
Issues not on appeal

In a December 2009 decision, the RO denied the Veteran's service-connection claims for hearing loss, tinnitus, numbness and tingling of the right and left upper extremities, and shooting pain of the right and left lower extremities.  The Veteran disagreed with, but did not perfect an appeal as to these issues.  Indeed, the Veteran did not file a substantive appeal [VA Form 9] with VA after the RO issued its January 2011 statement of the case (SOC).  As such, these issues are not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease of the cervical spine with traumatic arthritis, torticollis and tremor has been collectively rated 40 percent disabling under former Diagnostic Code 5293 [intervertebral disc syndrome] since April 23, 1998.

2.  The Veteran filed a claim for an increase of this 40 percent rating in November 2006.

3.  The evidence of record indicates that the Veteran's service-connected degenerative disc disease of the cervical spine with traumatic arthritis is manifested by pain and limitation of motion.  The Veteran's range of forward flexion was 15 degrees with pain, and 20 degrees without pain at a March 2007 QTC examination.   

4.  The evidence of record indicates that the Veteran's service-connected torticollis with tremors is manifested by symptomatology of moderate severity.  

5.  The evidence of record reflects that the Veteran's service-connected anxiety disorder with depression is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, sleep impairment, infrequent panic attacks, and short-term memory loss.

6.  The evidence of record does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected degenerative disc disease of the cervical spine with traumatic arthritis, torticollis and tremor, or his anxiety disorder with depression are inadequate.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess of 40 percent for the Veteran's service-connected degenerative disc disease of the cervical spine with traumatic arthritis, torticollis and tremor are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.14, 4.25, 4.71a, Diagnostic Codes 5293 (2002) and 5235-5242 (2010), 4.124a, Diagnostic Code 8103 (2010).  

2.  The schedular criteria for a disability rating in excess of 30 percent for the Veteran's service-connected anxiety disorder with depression are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9440 (2010).

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in February 2007.  Subsequently, in September 2007, the RO adjudicated the Veteran's increased rating claims in the first instance.  The Veteran filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of decisions on the merits as to his increased rating claims.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and his lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's appeal.

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's increased rating claims.  The Veteran was afforded QTC fee-based orthopedic and psychological examinations in March 2007 and April 2007 respectively.  These examination reports reflect that each examiner reviewed the Veteran's past medical history, recorded the Veteran's current complaints, conducted appropriate examinations, and rendered appropriate diagnoses consistent with the other evidence of record.  

The Board recognizes that these examinations are over four years old.  The Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case however, neither the record [which includes ongoing VA treatment reports dated through the end of 2010] nor the Veteran indicates that the Veteran's disabilities have worsened in severity since last evaluated in 2007.  Indeed, as will be discussed in more detail below, the Veteran's ongoing treatment reports provide sufficient medical information as to the current severity of the Veteran's mental and physical disabilities so as to allow the Board to make an informed decision on the merits of his increased rating claims.  Significantly, new VA examinations are not warranted based merely upon the passage of time.                See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  
In any event, the Board points out that the Veteran was recently scheduled for a QTC examination in September 2010 in relation to other issues not on appeal that may have included pertinent information regarding the Veteran's spine, neurological, and mental conditions addressed herein, but the Veteran called VA prior to this appointment and cancelled the examination.  In pertinent part, the Veteran indicated that he no longer wished to pursue his claim.  See the September 30, 2010 Notification of Cancellation.  When specifically asked whether he wished to withdraw his appeal, the Veteran merely indicated he was "very sick" and "doesn't want to go anywhere."  See the November 10, 2010 Report of Contact.  As noted above, the Veteran similarly failed to report for his May 2011 Travel Board hearing.

Thus, even if the evidence of record required the scheduling of updated examinations in this case [which it does not], the Board finds that a remand to schedule the Veteran for new examinations would be an exercise in futility, as the Veteran himself has made it clear that he no longer wishes to go anywhere, cancelled his last examination appointment, and failed to report to his scheduled hearing.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [The "duty to assist is not always a one-way street"].  Indeed, further attempts to assist the Veteran in developing his claim would result in needless delay, and are thus unwarranted.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran failed to report to his scheduled hearing before the undersigned in May 2011.  

Accordingly, the Board will address the issues on appeal.

Entitlement to an increased disability rating for service-connected degenerative disc disease of the cervical spine with traumatic arthritis, torticollis and tremor, currently evaluated 40 percent disabling

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended twice, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003). The Veteran's increased rating claim was filed in November 2006, subsequent to these changes.  Accordingly, only the amended criteria will be employed in the adjudication of this claim.

The Veteran's degenerative disc disease of the cervical spine with traumatic arthritis, torticollis and tremor have been collectively rated 40 percent disabling under former Diagnostic Code 5293 [intervertebral disc syndrome] since April 23, 1998.  Prior to the regulatory changes in 2002, Diagnostic Code 5293 provided a 40 percent rating for recurring attacks of severe intervertebral disc syndrome (IVDS) with intermittent relief; and a maximum 60 percent rating for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.             See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).
With respect to the current schedular criteria, all lumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria, the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R.         § 4.71a, Diagnostic Codes 5235-5242 (2010).

Spine disabilities may be alternatively rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R.      § 4.71a, Diagnostic Code 5243.  Unlike former Diagnostic Code 5293, discussed above, a compensable rating under this Formula requires the Veteran to have experienced incapacitating episodes, with bed rest as prescribed by a physician.    See Note (1).  In this case, the medical evidence does not reflect, nor does the Veteran contend, that he has ever been prescribed bed rest for his cervical spine disabilities.  Indeed, the March 2007 QTC examiner specifically reported that the Veteran denies incapacitation due to his neck problems.  See the March 2007 QTC examiner's report, page 1.  Moreover, the March 2007 QTC examiner specifically indicated that "[t]here are no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement."  See the March 2007 QTC examiner's report, page 2.  

Thus, with respect to the current schedular criteria, the Veteran's service-connected cervical spine disability with torticollis and tremor will be rated using the General Rating Formula for Diseases and Injuries of the Spine, and not the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The General Rating Formula for Diseases and Injuries of the Spine designates the following:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or for a combined range of motion of the cervical spine not greater than 170 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2010).  

The Board has considered rating the Veteran's cervical spine disability under Diagnostic Code 5003 [arthritis], but has determined that doing so would also not avail the Veteran.  Diagnostic Code 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  As noted above, all lumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria, the General Rating Formula for Diseases and Injuries of the Spine, which include consideration of any limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2010).  

Crucially, the Board acknowledges that, unlike former Diagnostic Code 5293, the General Rating Formula does not include consideration of any neurological components of the Veteran's service-connected disability or disabilities.  Rather, Note (1) of the General Rating Formula directs that any associated objective neurologic abnormalities should be evaluated separately under an appropriate diagnostic code.  In this connection, the Board will evaluate whether separate ratings for the Veteran's neurological disability [torticollis and tremor], if assigned, would avail the Veteran.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).

Although the Veteran's spasmodic torticollis with tremors is not a disability for which there is a corresponding Diagnostic Code in the rating schedule, the disability can be rated by analogy to convulsive tics, under 38 C.F.R. § 4.124a, Diagnostic Code 8103.  Neither the Veteran nor his representative has suggested an alternative diagnostic code, and the Board cannot identify a diagnostic code that would be more appropriate to the Veteran's diagnosed condition.  Indeed, the medical evidence of record demonstrates that the Veteran's cranial nerves are intact, and that he has no other gross motor or sensory deficits.  See the Veteran's October 6, 2008 VA treatment report; see also the Veteran's November 13, 2009 VA Geriatric Attending Progress Note.

Under Diagnostic Code 8103, a zero percent rating is assigned for a mild convulsive tic disability, a 10 percent rating is assigned for moderate disability, and a maximum 30 percent rating is assigned for severe disability, depending on the frequency, severity, and muscle groups involved. 

The Board observes that the words "slight," "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).  

Finally, the Board adds that when evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria. The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45. Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Schedular Rating

As noted above, the Veteran's total disability, characterized as degenerative disc disease of the cervical spine with traumatic arthritis, torticollis and tremor, is currently rated 40 percent disabling.  To warrant the assignment of a disability rating of 40 percent or higher under the General Rating Formula, ankylosis of the spine must be demonstrated.  "Ankylosis" is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

The Veteran exhibited the following cervical spine ranges of motion at the March 2007 QTC examination:

Movement
Normal ROM
ROM in degrees
Degree that pain occurs
Flexion
0 to 45 degrees
20
15
Extension
0 to 45 degrees
20
10
R lateral flexion
0 to 45 degrees
10
10
  L lateral flexion
0 to 45 degrees
20
15
R lateral rotation
0 to 80 degrees 
40
40
L lateral rotation
0 to 80 degrees 
40
40

Based on these results, the Veteran's combined range of motion is 150 degrees.    See the March 2007 QTC examiner's report, page 2. 

Because this range of motion testing demonstrates that the Veteran can flex, extend and rotate his cervical spine in all directions, the Veteran's cervical spine is clearly not ankylosed.  Thus, the assignment of a 40 percent or higher disability rating is not warranted under the General Rating Formula.  

At best, the Veteran arguably meets the criteria for a 30 percent disability rating for disability of the cervical spine under the General Rating Formula, which requires forward flexion of the cervical spine to 15 degrees or less.  As shown in the chart above, the Veteran cannot flex his cervical spine beyond 15 degrees without experiencing pain.  It appears he cannot flex beyond 20 degrees at all.  

Notably, the medical and other evidence of record does not suggest that any loss of function caused by pain amounts to immobility of the cervical spine.  Thus, there is no basis on which to assign level of disability higher than 30 percent for the Veteran's cervical spine disability based on 38 C.F.R. §§ 4.40, 4.45 and Deluca, discussed above.  

With respect to the Veteran's neurological disability [spasmodic torticollis with tremors], after review of the evidence of record as a whole, the Board finds that such disability manifests in only "moderate" severity, which correlates with the assignment of a 10 percent rating under Diagnostic Code 8103.  Indeed, the Veteran was administered a neurology examination by a VA physician in December 2006.  At that examination, the physician indicated that the Veteran had "mod [moderate] left rotational torticollis with frequent spasmodic components; otherwise, normal strength, bulk and tone; gait brisk."  See the Veteran's December 11, 2006 Neurology Physician Note.  In October 2008, the Veteran was noted to have an "[a]ction tremor in both upper extremities, as well as [a] significant head and fact tremor," but 5/5 motor function, intact senses on the face, arms and legs bilaterally, intact reflexes, and good amplitude and coordination in fine finger movements.   See the Veteran's October 6, 2008 VA treatment report.  

Although it is clear that the Veteran has experienced neck and shoulder pain, with associated hand and head tremors throughout the appeal period, it appears that such symptomatology has been responsive to, and alleved in part by correct dosage of medication.  See, e.g., the Veteran's October 6, 2008 VA treatment report [noting that the Veteran "gets moderate relief of (torticollis and tremor) symptoms and tolerates well"].  The Board recognizes that in November 2009 the Veteran complained of worsening tremors over the last several weeks, but it was noted that the Veteran was only taking one quarter of his prescribed medication dosage.       See the Veteran's November 13, 2009 VA Geriatrics Attending Progress Note.  Crucially, a VA physician noted that there was "improvement in spasticity" when the Veteran temporarily increased his dose to one half of the dosage prescribed.  Id.  An October 20, 2010 VA Mental Health Attending Note significantly included an assessment that the Veteran had "improvement in head and extremity tremors."  

The Veteran is certainly competent to attest to his own observable symptoms of neck pain and tremors.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board in no way doubts the existence of such symptomatology, but concludes that the evidence of record as a whole demonstrates that such symptoms manifest in no more than "moderate" severity.  Thus, a separate 10 percent disability rating would be warranted under Diagnostic Code 8103 for the Veteran's service-connected spasmodic torticollis with tremors.

In sum, when rated under the current schedular criteria, the Veteran's service-connected cervical spine with traumatic arthritis, torticollis and tremor, warrants the assignment of two disability ratings-a 30 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine for degenerative disc and joint disease, and a 10 percent disability rating under Diagnostic Code 8103 for moderate severity of spasmodic torticollis with tremors.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2010).   The Board notes that when applying the Combined Ratings Table in 38 C.F.R. § 4.25, the assignment of two disability ratings of 30 and 10 percent respectively in place of the Veteran's currently-assigned single 40 percent rating does not afford the Veteran any additional benefit.  As such, the Board will not disturb the Veteran's currently assigned 40 percent disability rating for cervical spine with traumatic arthritis, torticollis and tremor.  

The Board notes in passing that the Veteran is not entitled to keep his 40 percent rating under former Diagnostic Code 5293 and be awarded a separate 10 percent rating under Diagnostic Code 8103 for torticollis and tremors because such would amount to unlawful pyramiding.  See 38 C.F.R. § 4.14.  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  In this case, the Veteran's torticollis and tremors neurological symptomatology were considered and compensated under the former provisions of Diagnostic Code 5293.  Indeed, the existence of such symptoms was in part what prompted the RO to increase the Veteran's disability rating from 20 to 40 percent under Diagnostic Code 5293 in its March 1999 rating decision.  To assign a separate 10 percent rating for torticollis and tremors while simultaneously continuing the previously-established 40 percent rating for the same neurological symptomatology is prohibited.

Additional Esteban considerations

As discussed immediately above, under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula directs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994).  

The Veteran has complained of numbness, tingling and pain in his arms and legs, as secondary to his service-connected cervical spine disability.  See the Veteran's April 2009 Statement in Support of Claim.  While the Board in no way doubts the existence of these symptoms, there is no medical evidence of record diagnosing a chronic neurological disability affecting the Veteran's arms and legs [other than the Veteran's service-connected torticollis and tremor] that is related to his cervical spine disability.  Indeed, the VA scheduled the Veteran for a QTC examination in September 2010 in response to these subjective complaints and to his separate service-connection claim for such symptomatology to see if a current diagnosis in fact existed, but as discussed above, the Veteran cancelled the examination, and indicated he does not wish go anywhere else.  The RO denied the Veteran's claims in an unappealed December 2009 rating decision.

As described in detail above, throughout the appeal period the Veteran has been shown to have normal motor, reflex, and sensory functioning of the upper extremities, and there is no objective evidence that cervical radiculopathy exists.  Although the Veteran was shown to have incontinence problems in the past, such has not been shown to be due to neurologic disability associated with the Veteran's cervical spine disorder.  As there has been identified no neurological pathology which is consistent with a separate compensable neurological disability, there is no evidence of any other additional neurological deficiency that would warrant the assignment of a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.

The Board additionally notes that although the Veteran has been diagnosed with both degenerative joint disease and degenerative disc disease of the cervical spine, the Veteran's service-connected orthopedic disability manifests as a single entity.  Indeed, the medical evidence does not apportion symptoms such as pain and weakness among various diagnoses.  Rather both the disc and joint disease manifest in cervical spine pain and limitation of motion.  Accordingly, separately rating the two diagnoses would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2010) [the evaluation of the same disability under various diagnoses is to be avoided].

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran filed his claim for an increased disability rating for his service-connected degenerative disc disease of the cervical spine with traumatic arthritis, torticollis and tremor in November 2006.  Therefore, the relevant time period under consideration is from November 2005 to the present.
The Veteran's disability has been rated 40 percent disabling from April 23, 1998, to the present day.  After a careful review of the record the Board can find no credible evidence to support a finding that the Veteran's cervical spine disability and his  torticollis and tremors were more severe during this appeal period.  Indeed, the Veteran has pointed to none.  As noted above, the Veteran has not exhibited ankylosis of the cervical spine at any time during the appeal period so as to warrant the assignment of a disability rating higher than 30 percent under the General Ratings Formula.  Similarly, the Veteran has exhibited symptomatology of his torticollis and tremors that has been characterized by VA physicians and the Board as only moderate in severity.  Severe symptomatology warranting the assignment of disability rating greater than 10 percent under Diagnostic Code 8103 is not shown by the record.  Accordingly, there no basis for the assignment of staged ratings in this case.

For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to an increased schedular rating greater than 40 percent for his service-connected degenerative disc disease of the cervical spine with traumatic arthritis, torticollis and tremor.

For the sake of economy, the Board will discuss extraschedular consideration for all the disabilities on appeal in a common discussion below.

Entitlement to an increased disability rating for service-connected anxiety disorder with depression, currently evaluated 30 percent disabling

Relevant law and regulations

The law and regulations pertaining generally to increased rating claims have been noted above, and will not be repeated.

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9400 [generalized anxiety disorder] (2010).  Under the current criteria, Diagnostic Code 9400 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case [anxiety disorder with depression].  In any event, with the exception of eating disorders, all mental disorders, including anxiety and depression, are rated under the same criteria in the Rating Schedule.  Therefore, rating under another diagnostic code would not produce a different result.

The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9400.

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders read as follows:

100 Percent:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 Percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 Percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 Percent:  Occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

38 C.F.R. § 4.130, Diagnostic Codes 9400 and 9440 (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995);      see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].
GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Schedular rating

As noted above, the Veteran seeks an increased disability rating in excess of 30 percent for his service-connected anxiety disorder with depression.  After reviewing evidence of record as a whole, to include the Veteran's April 2007 QTC examination report and subsequent VA treatment records, the Board finds that the assignment of a disability greater than 30 percent is not warranted.  

For a 50 percent disability rating to be assigned, the Veteran's anxiety disorder with depression must manifest in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory [e.g. retention of only highly learned material, forgetting to complete tasks]; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

The Veteran's mental health has been assessed on multiple occasions during the appeal period, to include at an April 2007 QTC psychiatric examination, and at VA mental health check-ups in January 2008, March 2008, April 2009, July 2009, December 2009, March 2010, July 2010 and October 2010.  The reports of these examinations reflect that the Veteran is able to keep himself neatly groomed, has unremarkable thought processes and content, intact orientation, and judgment within normal limits.  Although at times described as soft or slow, the Veteran's speech has never been observed to be circumstantial, circumlocutory, or stereotyped.  Further, the Veteran's reported panic attacks occur at a frequency of less than once a week [see the April 2007 QTC examiner's report, page 2].  Crucially, the evidence does not reflect, and the Veteran does not contend that he has had problems with homicidal or suicidal thoughts, impaired impulse control, or episodes of violence.  

Although the Veteran at times was reported as having a "restricted," "anxious," or "sad" affect throughout the appeal period, at no time has the Veteran's affect been described as "flat."  With respect to memory problems, it is clear from the record that the Veteran has short-term memory problems, frequently forgetting names and dates.  See, e.g., the Veteran's March 11, 2010 VA Mental Health Note.  Long term memory impairment however has not been identified by any medical professional or the Veteran.  

Notably, the April 2007 QTC examiner found that although he gets physically weary, the Veteran had no difficulty mentally in performing activities of daily living.  The examiner determined that the Veteran is in fact able to establish and maintain effective social relationships.  See the April 2007 QTC examiner's report, pages 1 and 3.  Indeed, a VA treatment report dated January 17, 2008 specified that the Veteran has been married for 61 years, in a "stable and supportive relationship."  Although the Veteran's son unfortunately died recently, he has a daughter who is "very supportive and lives nearby."  His grandchildren frequently visit, and his great granddaughter "remains a source of happiness for him."  See the Veteran's January 17, 2008 VA Mental Health Initial Evaluation Note.  

It appears from the record that, of the nine symptoms listed above that are to be taken into consideration when evaluating whether a veteran's disability warrants a 50 percent rating, the Veteran's anxiety disorder with depression manifests in only two-namely, difficulty in understanding complex commands, and disturbances of motivation and mood.  Indeed, the April 2007 QTC examiner specified that the Veteran has "difficulty understanding simple commands because of his inability to fully concentrate."  See the April 2007 QTC examiner's report, page 3.  The Veteran has also reported problems with motivation, and his mood has been described at times as depressed and anxious.  Although the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule [see Mauerhan v. Principi, 16 Vet. App. 436 (2002)], the Board has not identified any other aspects of the Veteran's service-connected anxiety disorder with depression which would enable it to conclude that the criteria for a higher rating have been approximated, and the Veteran and his representative have pointed to no such pathology.

Significantly, at the Veteran's most recent VA mental health assessment in October 2010, the Veteran reported he was feeling better, and noticed significant improvement that has "helped his self esteem and anxiety."  The Veteran denied feeling depressed, getting anxious, and feelings of helplessness or hopelessness.  The Veteran reported that he was sleeping well at night and was eating well.  The VA physician determined that the Veteran's energy was normal for his age.  Although the Veteran reported that his short-term memory was worsening, he indicated that he was "satisfied with his life."  He still drives to the grocery store and to the doctor without getting lost or confused.  His mood was "euthymic," speech was "spontaneous and normal," his thought process was "linear," his insight and judgment were "grossly intact," and he was "oriented to place, person, date, and situation."  See the Veteran's October 20, 2010 VA Mental Health Attending Note.

The Board finds no reason to disbelieve that the Veteran's anxiety disorder with depression at times manifests in depressed mood, anxiety, panic attacks less than once a week, sleep impairment, and short-term memory loss, causing occupational and social impairment with intermittent periods of inability to perform occupational tasks, such as remembering dates and names, reading books, or doing house-cleaning.  See the April 2007 QTC examiner's report, page 1.  Such impairment is consistent with the criteria that is specifically associated with a 30 percent rating under the rating schedule.

The Board adds that the Veteran has been assigned GAF scores of 70 and 65 at his April 2007 QTC examination and his January 2008 VA Mental Health Assessment respectively.  These are the only GAF scores of record during the appeal period.  As noted above, such values are indicative of only "mild" impairment, to include having depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning well, and having some meaningful interpersonal relationships.  

Based on the evidence of record as a whole, the Board finds that the Veteran's mental health symptomatology as described by the medical professionals above, manifests only in occasional decreases in efficiency and intermittent periods of inability to perform occupational tasks, thus warranting a continuation of the Veteran's currently-assigned 30 percent disability rating under Diagnostic Code 9400.  An increased disability rating to 50 percent is denied.

The Board notes in passing that the assignment of a higher 70 percent or 100 percent rating is also not warranted in this case.  Pertinently, there is no evidence of gross impairment to thought processes and communication or persistent delusions or hallucinations.  The Veteran does not show suicidal ideation, there is no persistent danger of the Veteran hurting himself or others, a disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  The Veteran shows good self-care and hygiene, and is able to establish and maintain effective relationships.   

In not granting a 50 percent or higher schedular rating for anxiety disorder with depression, the Board is not minimizing the severity of the Veteran's symptoms.  These symptoms, while productive of mild impairment, are not so severe that the Veteran can be said to be moderately, severely, or totally impaired.  Despite demonstrated difficulties with respect to depressed mood, anxiety, sleep impairment, infrequent panic attacks, short-term memory loss, and problems with complex commands, the Veteran is clearly able to function socially, as he has demonstrated by continuing a good relationship with his wife of over 61 years, as well as with his children, grandchildren, and great grandchild.  Hence, while the Veteran may have some intermittent occupational and social impairment, such pathology is contemplated in the assignment of a 30 percent rating.  

In summary, the evidence does not disclose the level of overall impairment required for the assignment of a 50, 70, or 100 percent schedular rating, and the 30 percent disability rating will be continued.

Hart considerations

As discussed above, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The Veteran's claim for an increased disability rating for his service-connected anxiety disorder with depression was filed in November 2006.  Therefore, the question to be answered by the Board is whether any different rating should be assigned for the relevant time period under consideration, or November 2005 to the present.

The RO has rated the Veteran's anxiety disorder with depression 30 percent disabling from October 18, 1976, and at all times thereafter.  After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's disability was more or less severe during the appeal period under consideration.  As was described above, a QTC examination dated in April 2007 and multiple subsequent VA treatment reports note the presence of anxiety and depression symptomatology manifesting in only occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, thus warranting a 30 percent disability rating under Diagnostic Code 9400.  As such, staged ratings are not warranted in this case.

For the sake of economy, the Board will discuss extraschedular consideration for all the disabilities on appeal in a common discussion immediately below.



Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected degenerative disc disease of the cervical spine with traumatic arthritis, torticollis and tremor, or his anxiety disorder with depression are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for spine disorders, neurological disorders [specifically for tics] and mental disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record demonstrates that the Veteran has been retired from his work as an accountant for over 30 years.  He filed a claim for TDIU that was denied by the RO in an unappealed December 1999 rating decision.  Since that time, neither the record nor the Veteran has suggested that he can no longer work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased disability rating greater than 40 percent for service-connected degenerative disc disease of the cervical spine with traumatic arthritis, torticollis and tremor, is denied.

Entitlement to an increased disability rating greater than 30 percent for service-connected anxiety disorder with depression is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


